ORDER

PER CURIAM:
Leo Roland appeals the judgment of the motion court denying his Rule 24.035 mo*20tion for post-conviction relief following an evidentiary hearing. Roland sought to vacate his conviction for second-degree robbery, section 569.030,1 and armed criminal action, section 571.015, and sentence of twenty years imprisonment. In his sole point on appeal, he contends that his guilty plea was not knowing, intelligent, or voluntary because no factual basis was entered into the record establishing each and every element of the offenses to which he pled guilty. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).

. All statutory references herein are to RSMo Cum.Supp.2012 unless otherwise noted.